         Case 3:18-cv-07354-WHA Document 266-1 Filed 03/27/20 Page 1 of 3



 I    Michael L. Schrag (SBN 185832)
      Joshua J. Bloomfield (SBN 212172)
 2    LindaP. Lam (SBN 301461)
 a
 J
      GIBBS LAW GROUP LLP
      505 14th Street, Suite l1l0
 4    Oakland, Califomia 94612
      Telephone: (5 10) 350-9700
 5    Facsimile: (5 10) 350-9701
      mls@classlawgroup. com
 6   jj b@classlawgroup. com
      lpl@classlawgroup. com
 7

 I    Richard M. Paul III
      Ashlea G. Schwarz
 9    Laura C. Fellows
      PAUL LLP
10
     601 Walnut Street, Suite 300
11
     Kansas City, Missow 6UA6
     Telephone: (8 16) 984-81 00
t2   Facsimile: (8 16) 984-8101
     Rick@PaulLLP.com
r3   Ashlea@PaulllP.com
     Laura@PaulLLP.com
t4
15   Counselfor Platntffi and the Class

t6
                               UNITED STATES DISTRICT COURT TOR THE
17
                                      NORTHERN DISTRICT OF' CALIFORNIA
18

t9    ALICIA HERNANDEZ              et al., individually   Case No.   3 :I   8-cv-07354-WHA
      and on behalf of all others similarly situated,
20                                                         DECLARATION OF MARK
                      Plaintiffs,                          R.APAZZINI ON BEHALF OF THE
2t                                                         HEF'FLER CLAIMS GROUP, TIIE
     v                                                     NOTICE ADMINISTRATOR
22

     WELLS FARGO BANK, N.A.,
                                                           Date:
24                    Defendant.                           Time:
                                                           Dept: Courhoom        12
25                                                         Judge: Hon. William H. Alsup
26

27

28

          Declaration of Mark Rapazzini of the Heffler Claims Group, The Notice Administrator
          Case 3:18-cv-07354-WHA Document 266-1 Filed 03/27/20 Page 2 of 3



 I
 2           I, Mark Rapazzini, declare as follows:

 J

 4           l.       I am an attorney, admitted to practice in California in 1983, and a Senior Director at the
 5   Heffler Claims Group, ("Heffler") in Philadelphi4 Pennrylvania, a company that handles the notice and

 6   administration of class actions settlements, claims administration services, collective actions and

 7   govemment enforcement actions. I have worked in the settlement administration business for

 I   approximately 18 years. In addition, I was a practicing attorney in the class action and mass torts area

 I   from 1983-2008. Information about Heffler and services we provide can be found at the firm's website:

10   www. heffl erclaims.com.

11          2.        In mid-February Heffler was engaged by class counsel to mail the Class Certification

12   NoJice in this   matter. Defense counsel provided Heffler with the class list in this matter on March 15,
13   2020. At thattime class counsel informed me that the Class CertificationNotice in this case needed to

t4   be mailed on March 30,2A20, HefIler foresaw no       difficulty mailing the Class Certification Notice by
15   Monday, March 30.

16           3.       On March 19,2120,the Governor of Pennsylvania ordered all Non-Life-Sustaining

t7   Businesses to close their physical locations in Pennsylvania as of 8pm, March 19,2A20 to slow the

18   spread of    Covid-l9. The Governoros Order   states that   it will remain in effect until further notice. In

19   compliance with the Govemor's Order, Heffler closed its offices, and Heffler's employees have been

20   working remotely since March19,2020. Heftler has been forced to adjust its operations accordingly.

2t   On March 25,2AZA Heftler received an email from the Govenror's office stating Heffler can remain

22   open as a Life-Sustaining business, and further directing Heffler to comply with social distancing and

23   other mitigation measures. Specifically, working from home must be the primary work option

24   available, and in-person work at a busineSs site is only to be performed on the most limited basis

2s   possible in order to deliver our services. In compliance with the Govemoros instructions, Heffler's

26   employees     will continue to work remotely, other than Heffler's mailroom employees who will         be on

27   site in Heffler's offrces on Thursdays only. This mitigates our mailroom employees' possible exposwe

28   to Covid-19, by limiting the number of times our mailroom room employees will need to be at our

          The Declaration of Mark Frapazziru of the Hef$er Claims Group, The Notice Administrator
         Case 3:18-cv-07354-WHA Document 266-1 Filed 03/27/20 Page 3 of 3



 I   business site during this pandemic

 2          4.      Due to the Governor's Order and instructions, Heffler is unable to mail the Class

 J   CertificationNotice on Monday, Mmch 30,2A2A. The next date Heffler willbe able to mail the Class

 4   Certification Notice in this case is Thursday, Apdr|2,2020.

 5

 6          I hereby declare under penalty of perjury under the laws of the United States of America that the

 7   foregoing is true and correct. Executed this 25.d day of March2020, in Los Gatos, California.

 8

 9
                                                                   ,4/U,{,Ll
10

l1                                                                 Mark P.apazzint
t2
13

l4
l5
16

t7
18

l9
20

2t
22

23

24

25

26

27

28

         The Declaration of Mark Piapazztru of the He$er Claims Group, The Notice Administator
